 



EXHIBIT 10.1

EQUITY INCENTIVE PLAN
TERMS & CONDITIONS



  1.   Representations. This Option may not be exercised if the issuance of
shares of common stock of United Therapeutics Corporation (the “Company”) upon
such exercise would constitute a violation of any applicable Federal or State
securities or other law or regulation.     2.   Non-Transferability. This Option
may not be transferred in any manner other than by will or the laws of descent
and distribution, and may be exercised during the lifetime of the Awardee only
by the Awardee, other than in the case of an Incentive Stock Option pursuant to
Section 11.5 of the Plan. If the Awardee dies prior to exercising a vested
Option, the Option may be exercised by the person or persons entitled to do so
under Section 7.2(c) of the Plan. The terms of this Option shall be binding upon
the executors, administrators, heirs, successors, and assigns of the Awardee.  
  3.   Vesting. For employees, this Option shall vest in accordance with the
vesting schedule so long as Awardee remains fully employed with the Company or
its subsidiaries. For members of the Board of Directors of United Therapeutics,
this Option shall vest in accordance with the vesting schedule so long as the
Awardee serves as a member of the Board of Directors of the Company for the
period specified.     4.   Form of Payment. The exercise price shall be paid at
exercise by payment in lawful money of the United States of America in cash or
by official bank or certified check made payable to the Company or by such
methods authorized by the Plan.     5.   Withholding. Pursuant to Section 14.3
of the Plan, the Company shall have the authority to deduct, withhold or require
the Awardee to remit such amounts necessary to satisfy any governmental tax
withholding requirements as a result of Awardee’s exercise of this Option..    
6.   Special Exercise Rights. Notwithstanding any other provision in the Plan or
this Agreement to the contrary, upon the Awardee’s death or Disability (as
defined in the Plan), this Option shall become fully exercisable. To the extent
that this provision causes this Option to exceed the dollar limitation set forth
in Section 7.2(d), the excess Options shall be deemed to be Non-Qualified Stock
Options.     7.   Method of Exercise; Rights of Awardee in Stock.



  a.   Once vested, this Option may only be exercisable by an Awardee who is an
employee of the Company or its subsidiaries either (i) at any time that Awardee
remains fully employed with United Therapeutics or its subsidiaries, or (ii) for
a period of ninety (90) days following the date of termination of Awardee’s
employment with the Company or its subsidiaries. For members of the Board of
Directors of United Therapeutics, this Option shall be exercisable at any time
prior to its expiration.     b.   This Option shall be exercisable upon delivery
to the Company of an executed Option Exercise Form (a copy of which is attached
hereto), accompanied by payment in lawful money of the United States of America
in cash or by official bank or certified check made payable to the Company of
the option exercise price as to the shares being purchased or otherwise in
accordance with the Plan. Neither the Awardee nor his/her personal
representatives, heirs, or legatees shall have any rights or privileges of a
shareholder of the Company with respect to the shares issuable upon the exercise
of this Option, unless and until certificate(s) representing such shares shall
have been issued and delivered in accordance with the terms hereof. This Option
shall lapse and without further force and effect if it remains unexercised by
the Awardee who is an employee of the Company or its subsidiaries ninety
(90) days following the date of termination of Awardee’s employment with the
Company or its subsidiaries.

The Awardee acknowledges receipt of a copy of the Plan, a copy of which is
annexed hereto, and represents that he/she is familiar with the terms and
provisions thereof. The Awardee hereby accepts this Option subject to all the
terms and provisions of the Plan. The Awardee hereby agrees to accept as
binding, conclusive, and final all decisions and interpretations of the Board of
Directors and, where applicable, the Compensation Committee of the Board of
Directors, upon any questions arising under the Plan.

 